[Cite as State v. Mosley, 2016-Ohio-7506.]


                                       COURT OF APPEALS
                                  TUSCARAWAS COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

STATE OF OHIO                                    JUDGES:
                                                 Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                       Hon. William B. Hoffman, J.
                                                 Hon. Craig R. Baldwin, J.
-vs-
                                                 Case No. 2015 AP 07 0034
JEFFREY S. MOSLEY, JR.

        Defendant-Appellant                      OPINION




CHARACTER OF PROCEEDING:                      Appeal from the New Philadelphia
                                              Municipal Court, Case No.
                                              TRD1402013/CRB140045



JUDGMENT:                                     Affirmed




DATE OF JUDGMENT ENTRY:                       October 21, 2016




APPEARANCES:

For Plaintiff-Appellee                        For Defendant-Appellant

RONALD L. COLLINS                             DAVID C. HIPP
Mineral City Prosecutor                       300 East High Avenue
9302 Lakewood Drive NE                        P.O. Box 90
Mineral City, Ohio 44656                      New Philadelphia, Ohio 44663
Tuscarawas County, Case No. 2015 AP 07 0034                                                 2

Hoffman, J.



          {¶1}   Defendant-appellant Jeffrey S. Mosley, Jr. appeals his June 9, 2015

conviction and sentence entered by the New Philadelphia Municipal Court on one count

of menacing and one count of reckless operation. Plaintiff-appellee is the state of Ohio.

                             STATEMENT OF THE FACTS AND CASE

          {¶2}   On April 20, 2014, Jessica Teeple stopped her vehicle at a traffic light on

Miner Street in Mineral City, Ohio at approximately 10:00 pm. Appellant stopped his

vehicle at the same intersection at a cross-street. Appellant proceeded to make a left

hand turn, nearly "clipping" Teeple's vehicle as he turned. Teeple honked her horn at

Appellant.

          {¶3}   As a result of Teeple honking her horn at Appellant, Appellant turned his

vehicle around spinning gravel and chased Teeple's vehicle. He drove his vehicle right

behind Teeple at a high rate of speed. At one point, Appellant brought his vehicle right

beside Teeple's vehicle.

          {¶4}   Jessica Teeple had earlier noticed two officers investigating an incident

nearby. Teeple drove her vehicle in the direction. As she approached the officers, Teeple

honked her horn and yelled out the window to the sheriff's deputies. She felt like Appellant

was going to hurt her, and didn’t know what he was capable of doing, fearing for her

safety.

          {¶5}   Tuscarawas Sheriff Deputy Michael Snyder testified he was outside of a

residence investigating an assault when he heard screeching tires as a vehicle came to

a stop. Deputy Snyder observed Appellant’s vehicle enter the bakery parking lot, turn
Tuscarawas County, Case No. 2015 AP 07 0034                                                3


around, and “dust and gravel was flying.” As Jessica Teeple approached the officers in

her vehicle, she yelled out the window Appellant was trying to run her off the road.

       {¶6}   On April 22, 2014, a Complaint was filed in the New Philadelphia Municipal

Court charging Appellant with menacing, in violation of R.C. 2903.22, and reckless

operation, in violation of R.C. 4511.20. A jury found Appellant guilty of the charge of

menacing, in violation of R.C. 2903.22. The trial court entered a verdict of guilty as to

reckless operation, in violation of R.C. 4511.20. Via Judgment Entry of June 9, 2015, the

trial court imposed a sentence of 30 days in jail, with 20 days suspended. The trial court

further sentenced Appellant to twelve months community control, and ordered Appellant

pay a fine of $100, as to the reckless operation charge.

       {¶7}   Appellant appeals, assigning as error:

       {¶8}   “I. THE CONVICTION OF THE APPELLANT WAS CONTRARY TO THE

MANIFEST WEIGHT OF THE EVIDENCE.”

       {¶9}   In determining whether a verdict is against the manifest weight of the

evidence, the appellate court acts as a thirteenth juror and “in reviewing the entire record,

weighs the evidence and all reasonable inferences, considers the credibility of witnesses,

and determines whether in resolving conflicts in evidence the jury ‘clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered.’" State v. Thompkins, 78 Ohio St. 3d 380, 387, 1997–Ohio–52, 678
N.E.2d 541, quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1983).

       {¶10} Appellant argues the State failed to prove the identity of Appellant at trial,

as necessary to sustain Appellant’s conviction. We disagree.
Tuscarawas County, Case No. 2015 AP 07 0034                                             4


      {¶11} At trial, Deputy Michael Snyder identified Appellant as the driver of the

second vehicle,



               Q. Okay. And the other vehicle?

               A. It was Mr. Mosley.

               Q. Okay. And the person who got out of that vehicle, is he here in the

      courtroom today?

               A. Yes, he's the gentleman wearing the Chevrolet shirt, sitting over

      there at Defendant's table.

               MR. COLLINS: Okay. Your Honor, is that sufficient that the record

      would show that the witness identified the Defendant?

               THE COURT: Yes.

               MR. COLLINS: Thank you, your Honor.



Tr. at 28-29

      {¶12} Appellant told Deputy Snyder he was following Teeple’s vehicle because he

wanted to find out why Teeple honked the horn at him. We find this provides the

necessary nexus between Deputy Snyder’s identification of Appellant as the driver and

the person Teeple described as menacing her.

      {¶13} We find the State sufficiently established the identity of Appellant as the

driver of the vehicle pursuing Jessica Teeple.

      {¶14} Appellant also asserts the State failed to prove he "knowingly" caused

another to believe he would cause physical harm to their person or property.
Tuscarawas County, Case No. 2015 AP 07 0034                                            5


       {¶15} R.C. 2903.22 reads:



              (A) No person shall knowingly cause another to believe that the

       offender will cause physical harm to the person or property of the other

       person, the other person's unborn, or a member of the other person's

       immediate family. * * *



       {¶16} Deputy Snyder testified at trial he observed Appellant's vehicle enter the

bakery parking lot to turn around, and "dust and gravel was flying." Tr. at 32.

       {¶17} As Jessica Teeple approached Deputy Snyder, she was yelling out the

window Appellant was trying to run her off the road. Tr. at 33.

       {¶18} Deputy Ed Luthey testified he too was investigating the assault outside the

residence along with Deputy Snyder. He heard a horn honk and then squealing tires. He

looked and could see taillights turn into a bakery. The next thing he knew, he heard more

honking, and more noise. Tr. at 37-38. Jessica Teeple stopped her car, and told Deputy

Luthey Appellant had followed her, chased her, and she didn't know what she did, and

didn't know what was going on. She was afraid and upset.

       {¶19} As noted supra, Appellant followed right behind Teeple’s vehicle at a high

rate of speed, coming right beside her vehicle at one point.

       {¶20} We find this evidence supports the conclusion Appellant knowingly caused

Teeple to believe he would cause physical harm to her or her property.            We find

Appellant’s conviction on menacing was not against the manifest weight of the evidence.
Tuscarawas County, Case No. 2015 AP 07 0034                                        6


      {¶21} Appellant's June 9, 2015 convictions and sentence in the New Philadelphia

Municipal Court are affirmed.




By: Hoffman, J.

Gwin, P.J. and

Baldwin, J. concur